DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 26 October 2021.  Claims 1, 6, 8 and 13 have been amended.  Claims 15-20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-14 have been examined on their merits.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks, pgs. 6-9, filed 26 October 2021 with respect to rejected claims 1-14 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
For example, of Rodriguez, McGreevy, and Casarez fails to teach or suggest method in a BMS that includes generating and presenting a visualization “configured to visually identify a path through the building to a desired destination to reduce health risks for occupants navigating through the building along the path to the desired destination.”  (see Remarks, pg. 8, paragraph 2)

The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations



In regards to the Applicant’s argument, “Claims 2-4, 6, 7, 9, 10 and 12-14 depend variously from independent claims 1 and 8, and are patentable for at least the same reasons as claims | and 8, even without regard to the further patentable features recited therein.”  (see Remarks, pg. 9, paragraph 1)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 2-3, paragraph 3 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “Noakes does not remedy the deficiencies of Rodriguez, McGreevy, and Casarez as discussed above with respect to independent claims 1 and 8.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-3, paragraph 3 of this Office action, and the argument herein as addressed.

Claim 8 stands objected to and claims 1-14 stand rejected under 35 U.S.C. 103 as set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 includes the grammatical error “…, of the visualization configured to …” in lines 14-15.  Suggested claim language “…, the visualization configured to …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0193792 A1 (hereinafter .  

As per claim 1, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a method in a building management system (BMS) performed by one or more processing circuits, the method comprising: 
determining health risk levels for spaces (Rodriguez: pg. 1, par. [0007] and pg. 9, par. [0071] and [0072]; i.e. determination of a risk map, wherein the risk map is a heat map that indicates a level of infection risk to a patient(s) in a room(s) is unacceptably high) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual infection risk values), the visualization comprising indications of values of the health risk levels mapped to the spaces in the building (Rodriguez: pg. 1, par. [0007], pg. 7, par. [0054], pg. 8, par. 
presenting the visualization of the health risk levels for the spaces in the building on a user interface (McGreevy: col. 7, lines 29-34 and 50-54; i.e. a visualization component (Fig.1, element 105) rendering a display of a heat map on a display device), the visualization configured to visually identify a path through the building to reduce health risks for occupants navigating through the building along the path (Rodriguez: pg. 2, par. [0017], pgs. 3-4, par. [0028] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …   In the hospital setting, for example, the risk of disease transmission can be reduced by controlling the amount of visitor traffic through a hospital.  This has the added benefit of also reducing the exposure of visitors to pathogens present in the hospital.”).

Not explicitly taught is the health risk levels mapped to a spatial location; and 
visually identify a path to a desired destination.

However Pittman, in an analogous art of tracking a proximity relationship for second person relative to first person (pg. 1, par. [0004]), teaches the missing limitation of visually identify a path to a desired destination (pg. 7, par. [0056]; i.e. determine safe travel routes from a first location to a second location) for the purpose of determining travel routes of where to go or avoid during an epidemic (pg. 7, par. [0056]).



The combination of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman does not expressly teach the limitation of the health risk levels mapped to a spatial location.

However Casarez, in an analogous art of monitoring of environmental risks (pg. 1, par. [0002]), teaches the missing limitation of health risk levels (i.e. environmental factors of biological exposure (e.g. infectious diseases)) mapped to a spatial location (pg. 1, par. [0007], pg. 2, par. [0009] and pg. 5, par. [0036]; i.e. the environmental factors of biological exposure (e.g. infectious diseases) are represented by color gradients (e.g. “… a red region 134 may indicate a high level environmental hazard in a particular region of the industrial setting that may be dangerous for a plant worker to conduct work activities whereas a yellow region 136 or green region 138 may indicate a low level environmental hazards that is safe for work activities.”) on a visual map (Fig. 3, element 120)) for the purpose of indicating a level of safety in an area of a facility for an individual (pg. 5, par. [0036]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 

As per claim 2, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values in the patient rooms of the hospital).

As per claim 3, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria or sanitizer dispensed in the air to neutralize the pathogens.”).

As per claim 4, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).

As per claim 6, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually identifying the path based on a determined health risk level for the path on the user interface (Rodriguez: pg. 2, par. [0017], pgs. 3-4, par. [0028] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”).

Rodriguez and McGreevy (incorporated by reference in Rodriguez) does not expressly teach identifying the path to the desired destination.

However Pittman, in an analogous art of tracking a proximity relationship for second person relative to first person (pg. 1, par. [0004]), teaches the missing limitation of identifying the path to the desired destination (pg. 7, par. [0056]; i.e. determine safe 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of identifying the path to the desired destination to inhibit the spread of a contagion and minimize exposure to uncontaminated people, government personnel and medical personnel (Pittman: pg. 7, par. [0054]).

As per claim 7, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

As per 8, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a building management system (BMS), the system comprising: 

one or more computer-readable storage media (Rodriguez: Fig. 7, element 730; i.e. a memory) having instructions stored thereon that, upon execution by the one or more processors, cause the one or more processors to implement operations (Rodriguez: pg. 11, par. [0083] and [0085]) comprising: 
determining health risk levels for spaces (Rodriguez: pg. 1, par. [0007] and pg. 9, par. [0071] and [0072]; i.e. determination of a risk map, wherein the risk map is a heat map that indicates a level of infection risk to a patient(s) in a room(s) is unacceptably high) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual infection risk values), the visualization comprising indications of values of the health risk levels mapped to the spaces in the building (Rodriguez: pg. 1, par. [0007], pg. 7, 
presenting the visualization of the health risk levels for the spaces in the building on a user interface (McGreevy: col. 7, lines 29-34 and 50-54; i.e. a visualization component (Fig.1, element 105) rendering a display of a heat map on a display device), of the visualization configured to visually identify a path through the building to reduce health risks for occupants navigating through the building along the path (Rodriguez: pg. 2, par. [0017], pgs. 3-4, par. [0028] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …   In the hospital setting, for example, the risk of disease transmission can be reduced by controlling the amount of visitor traffic through a hospital.  This has the added benefit of also reducing the exposure of visitors to pathogens present in the hospital.”).

Not explicitly taught is the health risk levels mapped to a spatial location; and 
visually identify a path to a desired destination.

However Pittman, in an analogous art of tracking a proximity relationship for second person relative to first person (pg. 1, par. [0004]), teaches the missing limitation of visually identify a path to a desired destination (pg. 7, par. [0056]; i.e. determine safe 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of visually identify a path to a desired destination to inhibit the spread of a contagion and minimize exposure to uncontaminated people, government personnel and medical personnel (Pittman: pg. 7, par. [0054]).

The combination of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman does not expressly teach the limitation of the health risk levels mapped to a spatial location.

However Casarez, in an analogous art of monitoring of environmental risks (pg. 1, par. [0002]), teaches the missing limitation of the health risk levels (i.e. environmental factors of biological exposure (e.g. infectious diseases)) mapped to a spatial location (pg. 1, par. [0007], pg. 2, par. [0009] and pg. 5, par. [0036]; i.e. the environmental factors of biological exposure (e.g. infectious diseases) are represented by color gradients (e.g. “… a red region 134 may indicate a high level environmental hazard in a particular region of the industrial setting that may be dangerous for a plant worker to conduct work activities whereas a yellow region 136 or green region 138 may indicate a low level environmental hazards that is safe for work activities.”) on a visual map (Fig. 3, element 120)) for the purpose of indicating a level of safety in an area of a facility for an individual (pg. 5, par. [0036]).


As per claim 9, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria or sanitizer dispensed in the air to neutralize the pathogens.”).

As per claim 10, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).
As per claim 12, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values in the patient rooms of the hospital).

As per claim 13, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), and wherein the map visually recommending the path based on a determined health risk level for the path on the user interface (Rodriguez: pg. 2, par. [0017], pgs. 3-4, par. [0028] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”).

Rodriguez and McGreevy (incorporated by reference in Rodriguez) does not expressly teach the path to the desired destination.

However Pittman, in an analogous art of tracking a proximity relationship for second person relative to first person (pg. 1, par. [0004]), teaches the missing limitation of the path to the desired destination (pg. 7, par. [0056]; i.e. safe travel routes from the 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of the path to the desired destination to inhibit the spread of a contagion and minimize exposure to uncontaminated people, government personnel and medical personnel (Pittman: pg. 7, par. [0054]).

As per claim 14, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez and McGreevy, incorporated by reference in Rodriguez, in view of Pittman in further view of Casarez and Non-Patent Literature Publication No. “Applying the Wells-.

As per claim 5, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman in further view of Casarez does not expressly teach determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate.

However Noakes, in an analogous art of modeling airborne infections (section: Methods, Fully Mixed Model, paragraph 1), teaches the missing limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate (section: Methods, Fully Mixed Model, paragraphs 1-3; i.e. a Wells-Riley model for airborne infection) for predicting a new number of infected cases (section: Methods, Fully Mixed Model, paragraph 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman in further view of Casarez to include the addition of the limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).
As per claim 11, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman in further view of Casarez does not expressly teach determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate.

However Noakes, in an analogous art of modeling airborne infections (section: Methods, Fully Mixed Model, paragraph 1), teaches the missing limitation of determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate (section: Methods, Fully Mixed Model, paragraphs 1-3; i.e. a Wells-Riley model for airborne infection) for predicting a new number of infected cases (section: Methods, Fully Mixed Model, paragraph 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Pittman in further view of Casarez to include the addition of the limitation of determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to infection monitoring systems and navigation systems.  

U.S. Patent Publication No. 2009/0065596 A1 discloses a method for providing control to a building zone using a building automation system and a portable wireless device located within the building zone.

U.S. Patent Publication No. 2009/0292465 A1 discloses systems and methods for enabling the monitoring and navigation of a complex of known rooms or facilities having known objects, attributes and/or people associated therewith, wherein different locations of the objects, attributes and/or people within the facilities are related and accessible over known, well-defined alternate paths.

U.S. Patent Publication No. 2021/0313075 A1 discloses systems and methods for operating buildings with respect to a contagious diseases.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117